 



Exhibit 10.2
Atmel Corporation
SEPARATION AGREEMENT AND MUTUAL RELEASE
     This Separation Agreement and Mutual Release (“Agreement”) is made by and
between Atmel Corporation (the “Company”) and Francis Barton (“Employee” or
“Consultant,” and collectively with the Company, the “Parties”).
     WHEREAS, until July 7, 2005, Employee was employed by the Company as its
Executive Vice President and Chief Financial Officer (“CFO”);
     WHEREAS, the Company and Employee entered into an Employment, Confidential
Information and Invention Assignment Agreement dated May 1, 2003 (the
“Confidentiality Agreement”);
     WHEREAS, the Company and Employee have entered into Stock Option Agreements
dated May 1, 2003, December 19, 2003, and February 11, 2005, granting Employee
the option to purchase shares of the Company’s common stock subject to the terms
and conditions of the Company’s 2005 Stock Option Plan and the applicable Stock
Option Agreement (collectively, the “Stock Agreements”);
     WHEREAS, the Company and Employee entered into an Indemnification Agreement
dated May 1, 2003 (the “Indemnification Agreement”);
     WHEREAS, the Company and Employee wish to provide for Employee’s orderly
transition from the positions of Executive Vice President and CFO, and mutually
desire that Employee provide certain services to the Company as an independent
consultant, as directed by the Supervising Persons (as defined below);
     WHEREAS, the Parties wish to resolve any and all disputes, claims,
complaints, grievances, charges, actions, petitions and demands that the
Employee may have against the Company, including, but not limited to, any and
all claims arising or in any way related to the Company’s intellectual property
or Employee’s employment with or employment separation from the Company;
     NOW THEREFORE, in consideration of the mutual promises made herein, and for
other valid consideration, the value and sufficiency of which being hereby
acknowledged, the Parties hereby agree as follows:
     1. Title and Duties.
           (a) Resignation.
                  (i) The Parties hereby acknowledge and agree that Employee
voluntarily resigned his position as Executive Vice President and CFO of the
Company effective July 7, 2005

 



--------------------------------------------------------------------------------



 



(the “Transition Date”). The Parties hereby acknowledge and agree that, upon his
resignation from the positions of Executive Vice President and CFO, Employee’s
employment with the Company ceased and Employee no longer had the
responsibilities or authority of those positions and has not and will not
exercise any such responsibilities or authority in connection with such
positions.
          (b) Consulting Obligations and Limitations Subsequent to Transition.
                 (i) For the period beginning on the Transition Date and
continuing until the twelve-month anniversary of the Transition Date ( the
“Consulting Period”), Employee will provide to the Company his services as a
consultant/independent contractor (“Services”). In said capacity, Consultant
will assist the Company as specifically directed by George Perlegos and/or any
person serving as President and/or CEO (the “Supervising Persons”) with matters
that may include, without limitation: assisting with the transition of a new CFO
and advising on the Company’s financial strategy, cost reduction plans, and
treasury matters.
                 (ii) Consultant will make himself available to the Company as
reasonably requested by the Company at mutually agreeable times. Consultant
understands that the Company may require flexibility in the number of hours per
week that he may be required to perform the Services and the Company may request
that Consultant work more hours one week and fewer hours the following week.
Consistent with the need for such flexibility, Consultant agrees that in any
given week, the Company may request Consultant to provide Services for at least
ten (10) hours, but that in no event will the Company require more than
twenty-five (25) hours of Services in any single four-week period of time
without Consultant’s approval. Such requested Services shall consist of
professional services consistent with Employee’s level of expertise as a senior
financial executive.
                 (iii) Consultant shall not engage in any activities related to
the Company without the prior authorization of one or more of the Supervising
Persons. Specifically, and without limitation, Consultant shall not, without the
prior authorization of one or more of the Supervising Persons: (A) enter the
Company’s offices; (B) attend Company meetings or participate in discussions
related to the business of the Company with current or prospective Company
(1) employees, (2) consultants, (3) advisors, (4) customers or (5) other
business partners or affiliates of the Company or (C) engage in any activity
that implies that he is an employee of the Company or has been authorized to
exercise decision-making authority on behalf of the Company. The Company, in its
sole discretion, will provide Consultant access to materials necessary to
perform his duties as a consultant.
     2. Consideration. As consideration for Employee entering into this
Agreement and maintaining his compliance with his obligations hereunder, the
Company agrees to provide Employee with the following:
          (a) Cash.
                 (i) For the period beginning on the Transition Date and ending
on the six-month anniversary of the Transition Date, (the “First Payment
Period”), the Company shall pay

-2-



--------------------------------------------------------------------------------



 



Employee cash at a monthly rate equal to Thirty-One Thousand Five Hundred Three
Dollars and Thirty-Three Cents ($31,503.33). Said payments shall be made in a
manner consistent with that of the Company’s regular payroll policies. For the
period beginning on the six-month anniversary date of the Transition Date and
ending on the twelve-month anniversary of the Transition Date, (the “Second
Payment Period”), the Company shall pay Employee cash at a monthly rate equal to
Fifteen Thousand Seven Hundred Fifty-One Dollars and Sixty-Seven Cents
($15,751.67). Said payments shall be made in a manner consistent with that of
the Company’s regular payroll policies. As the Parties acknowledge and agree
that Consultant is not an employee of the Company, the compensation described
herein will not be subject to withholding, which shall be the responsibility of
Consultant (as explained in Section 17 hereof). During the First and Second
Payment Period, Employee will not be entitled to accrual of any additional
Company compensation, including, vacation benefits or bonuses.
           (ii) In the event that Employee ceases to be a Consultant prior to
the twelve-month anniversary of the Transition Date due to the Company’s
unilateral termination of the Consulting Period, Employee shall continue to
receive the monthly cash payments described in Section 2(a)(i) hereof until the
twelve-month anniversary of the Transition Date.
           (iii) In the event that Employee ceases to be a Consultant prior to
the twelve-month anniversary of the Transition Date due to Employee’s unilateral
termination of the Consulting Period, Employee shall be entitled to receive the
cash payments described in Section 2(a)(i) hereof for the periods up to and
including the date of such termination only.
     (b) Stock Option Vesting.
           (i) Subject to the provisions herein, Employee’s Stock Options will
continue to vest, pursuant to the terms of the Stock Option Agreements, so long
as Employee continues to be a Consultant through the twelve month anniversary of
the Transition Date. After the twelve month anniversary of the Transition Date,
Employee’s Stock Options will no longer continue to vest.
           (ii) Notwithstanding anything else to the contrary contained in this
Agreement and the Stock Option Agreements (as applicable):
                   (1) in the event that Employee ceases to be a Consultant
prior to the twelve month anniversary of the Transition Date due to Employee’s
unilateral termination of the Consulting Period, Employee shall be vested only
as to that number of shares of Stock Options as are fully vested as of the date
of such termination; and
                   (2) in the event that Employee ceases to be a Consultant
prior to the twelve month anniversary of the Transition Date due to the
Company’s unilateral termination of the Consulting Period, all of Employee’s
then unvested Stock Options that would have vested through the twelve month
anniversary of the Transition Date shall accelerate and become fully vested to
the

-3-



--------------------------------------------------------------------------------



 



same extent as if Employee had remained a Consultant through the end of the
twelve month anniversary of the Transition Date.
                 (iii) Employee acknowledges that as of the end of the twelve
month anniversary of the Transition Date, Employee will be vested in Four
Hundred Ninety-One Thousand Six Hundred Sixty-Seven (491,667) shares of Common
Stock, pursuant to the Stock Option Agreements dated May 1, 2003, December 19,
2003, and February 11, 2005. Except as provided for herein, in no event may
Employee exercise a Stock Option after the expiration of the maximum term stated
in the Stock Option Agreements.
          (c) Benefits. Employee’s health insurance benefits shall cease as of
the Transition Date, subject to Employee’s right to continue his health
insurance under the Consolidated Omnibus Budget Reconciliation Act (“COBRA”).
The Company agrees to pay Employee’s COBRA costs for the period ending on the
earlier of (i) one year from the Transition Date or (ii) the date the Employee
obtains regular full time employment. The Company also agrees to pay Employee
cash at a monthly rate equal to Eighty-Three Dollars and Thirty-Three Cents
($83.33) for the period ending on the earlier of (i) one year from the
Transition Date or (ii) the date the Employee obtains regular full time
employment, to offset a portion of the cost of Employee’s life insurance after
the Transition Date. Said payments shall be made in a manner consistent with
that of the Company’s regular payroll policies. Employee understands that,
except as provided for herein, Employee’s participation in all Company benefits
and incidents of employment with Company, shall cease on the Transition Date.
     3. Termination of Consulting Period. Either party may terminate the
Consulting Period prior to the twelve-month anniversary of the Transition Date
upon giving the other party two (2) business days’ prior written notice of such
termination.
     4. Extension or Renewal of Consulting Period. At or following the
expiration of the Consulting Period, the Consulting Period may be extended or
renewed for such time and upon such terms and conditions as the Parties may
mutually agree.
     5. Payment of Salary. Except as provided for herein, Employee acknowledges
and represents that the Company has paid all salary, wages, bonuses, accrued
vacation and any and all other benefits due to Employee as of the Transition
Date. Notwithstanding the above, the Company acknowledges and agrees to
reimburse Employee for reasonable travel and business expenses incurred while
Employee was performing duties on behalf of the Company prior to the Transition
Date; provided that Employee provides proper documentation supporting such
expenses within thirty (30) days of the Transition Date.
     6. Return of Company Materials. Except as specifically provided in this
section, Employee acknowledges and represents that he has delivered to the
Company all of the Company’s property, including but not limited to: (a) all
keys or access cards for the Company’s offices; (b) all electronically stored
information and passwords to access Company property and (c) all Confidential
Information (as defined in the Confidentiality Agreement).

-4-



--------------------------------------------------------------------------------



 



     7. Confidential Information. Employee shall continue to maintain the
confidentiality of all confidential and proprietary information of the Company
and shall continue to comply with the terms and conditions of the
Confidentiality Agreement between Employee and the Company. Employee agrees that
the Confidentiality Agreement shall continue to apply to him during the
Consulting Period, and thereafter to the extent provided for in the
Confidentiality Agreement.
     8. Mutual Release of Claims.
           (a) Employee agrees that the foregoing consideration represents
settlement in full of all outstanding obligations owed to Employee by the
Company. Employee and the Company, on behalf of themselves, and their respective
heirs, family members, executors, officers, directors, employees, investors,
shareholders, administrators, affiliates, divisions, subsidiaries, predecessor
and successor corporations, and assigns, hereby fully and forever release each
other and their respective heirs, family members, executors, officers,
directors, employees, investors, shareholders, administrators, affiliates,
divisions, subsidiaries, predecessor and successor corporations, and assigns,
from, and agree not to sue concerning, any claim, duty, obligation or cause of
action relating to any matters of any kind, whether presently known or unknown,
suspected or unsuspected, that any of them may possess arising from any
omissions, acts or facts that have occurred up until and including the Effective
Date (as defined in Section 28 hereof) of this Agreement including, without
limitation,
                 (i) any and all claims relating to or arising from Employee’s
employment relationship with the Company and the termination of that
relationship,
                 (ii) any and all claims relating to, or arising from,
Employee’s right to purchase, or actual purchase of shares of stock of the
Company, including, without limitation, any claims for fraud, misrepresentation,
breach of fiduciary duty, breach of duty under applicable state corporate law,
and securities fraud under any state or federal law;
                 (iii) any and all claims under the law of any jurisdiction
including, but not limited to, wrongful discharge of employment, constructive
discharge from employment, termination in violation of public policy,
discrimination, breach of contract, both express and implied, breach of a
covenant of good faith and fair dealing, both express and implied, promissory
estoppel, negligent or intentional infliction of emotional distress, negligent
or intentional misrepresentation, negligent or intentional interference with
contract or prospective economic advantage, unfair business practices,
defamation, libel, slander, negligence, personal injury, assault, battery,
invasion of privacy, false imprisonment, and conversion;
                 (iv) any and all claims for violation of any federal, state or
municipal statute, including, but not limited to, Title VII of the Civil Rights
Act of 1964, the Civil Rights Act of 1991, the Age Discrimination in Employment
Act of 1967, the Americans with Disabilities Act of 1990, the Sarbanes-Oxley
Act, the Fair Labor Standards Act, the Employee Retirement Income

-5-



--------------------------------------------------------------------------------



 



Security Act of 1974, the Worker Adjustment and Retraining Notification Act,
Older Workers Benefit Protection Act; the California Fair Employment and Housing
Act, and the California Labor Code;
                 (v) any and all claims for violation of the federal, or any
state, constitution;
                 (vi) any and all claims arising out of any other laws and
regulations relating to employment or employment discrimination;
                 (vii) any claim for any loss, cost, damage, or expense arising
out of any dispute over the non-withholding or other tax treatment of any of the
proceeds received by Employee as a result of this Agreement; and
                 (viii) any and all claims for attorneys’ fees and costs,
NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO THE CONTRARY, THE COMPANY DOES NOT
RELEASE OR DISCHARGE EMPLOYEE FROM ANY CLAIMS THAT THE COMPANY MAY POSSESS IF
EMPLOYEE WOULD NOT BE ENTITLED TO INDEMNIFICATION UNDER THE INDEMNIFICATION
AGREEMENT WITH RESPECT TO THE FACTS FORMING THE BASIS FOR SUCH CLAIMS. IN
ADDITION, NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO THE CONTRARY, EMPLOYEE
WILL CONTINUE TO BE COVERED BY THE COMPANY’S DIRECTOR AND OFFICER INSURANCE
POLICY TO THE EXTENT ALLOWED UNDER THE TERMS AND CONDITIONS OF THE COMPANY’S
POLICY.
           (b) The Parties acknowledge and agree that any breach of any
provision of this Agreement shall constitute a material breach of this
Agreement.
           (c) Employee agrees that the release set forth in this section shall
be and remain in effect in all respects as a complete general release as to the
matters released. This release does not extend to any obligations incurred under
this Agreement. Upon the conclusion of the Consulting Period (which, for
purposes of this Section, shall be deemed to include any period in which
Employee continues to receive cash payments from the Company pursuant to the
terms of Section 2(a)(i) hereof) Employee shall execute and deliver a subsequent
release in substantially the form as the release set forth in this Section.
     9. Acknowledgement of Waiver of Claims Under ADEA. Employee acknowledges
that he is waiving and releasing any rights he may have under the Age
Discrimination in Employment Act of 1967 (“ADEA”) and that this waiver and
release is knowing and voluntary. Employee and the Company agree that this
waiver and release does not apply to any rights or claims that may arise under
the ADEA after the Effective Date of this Agreement. Employee acknowledges that
the consideration given for this waiver and release Agreement is in addition to
anything of value to

-6-



--------------------------------------------------------------------------------



 



     which Employee was already entitled. Employee further acknowledges that he
has been advised by this writing that:
          (a) he should consult with an attorney prior to executing this
Agreement;
          (b) he has up to twenty-one (21) days within which to consider this
Agreement;
          (c) he has seven (7) days following his execution of this Agreement to
revoke this Agreement;
          (d) this ADEA waiver shall not be effective until the revocation
period has expired; and,
          (e) nothing in this Agreement prevents or precludes Employee from
challenging or seeking a determination in good faith of the validity of this
waiver under the ADEA, nor does it impose any condition precedent, penalties or
costs for doing so, unless specifically authorized by federal law.
     10. Civil Code Section 1542. Employee represents that Employee is not aware
of any claim by Employee other than the claims that are released by this
Agreement. Employee acknowledges that Employee has been advised by legal counsel
and is familiar with the provisions of California Civil Code Section 1542, which
provides as follows:
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.
     Employee, being aware of said code section, agrees to expressly waive any
rights Employee may have thereunder, as well as under any other statute or
common law principles of similar effect.
     11. No Pending or Future Lawsuits. Employee represents that Employee has no
lawsuits, claims, or actions pending in Employee’s name, or on behalf of any
other person or entity, against the Company or any other person or entity
referred to herein. Employee also represents that Employee does not intend to
bring any claims on Employee’s own behalf or on behalf of any other person or
entity against the Company or any other person or entity referred to herein.
     12. Confidentiality. The Parties acknowledge that their agreement to keep
the terms and conditions of this Agreement confidential was a material factor on
which all parties relied in entering into this Agreement. The Parties hereto
agree to use their best efforts to maintain in confidence the existence of this
Agreement, the contents and terms of this Agreement, the consideration for this
Agreement, and any allegations relating to the Company or Employee’s employment
with the

-7-



--------------------------------------------------------------------------------



 



Company except as otherwise provided for in this Agreement (hereinafter
collectively referred to as “Settlement Information”).
     The Parties agree to take every reasonable precaution to prevent disclosure
of any Settlement Information to third parties, and agree that there will be no
publicity, directly or indirectly, concerning any Settlement Information. The
Parties agree to take every precaution to disclose Settlement Information only
to those attorneys, accountants, governmental entities, and family members who
have a reasonable need to know of such Settlement Information. The Parties agree
that if a party proves that the other party breached this Confidentiality
provision, it shall be entitled to an award of its costs spent enforcing this
provision, including all reasonable attorneys’ fees associated with the
enforcement action for any actual damages that can be established from the
breach. The Parties acknowledge that public disclosure may be required in
accordance with the terms of governmental regulations, including but not limited
to disclosure requirements pursuant to the Securities Exchange Act of 1934 and
the regulations and rules promulgated thereunder. The parties agree that any
such disclosures shall not constitute a breach of this provision.
     13. No Cooperation. Employee agrees it will not act in any manner that
might damage the Company. Employee agrees that Employee will not counsel or
assist any attorneys or their clients in the presentation or prosecution of any
disputes, differences, grievances, claims, charges, or complaints by any third
party against the Company and/or any officer, director, employee, agent,
representative, shareholder or attorney of the Company, unless under a subpoena
or other court order to do so. Employee further agrees both to immediately
notify the Company upon receipt of any court order, subpoena, or any legal
discovery device that seeks or might require the disclosure or production of the
existence or terms of this Agreement, and to furnish, within three (3) business
days of its receipt, a copy of such subpoena or legal discovery device to the
Company.
     14. Non-Solicitation. In consideration for the benefits Employee is to
receive herein, Employee agrees that he will not, during the Consulting Period
(which, for purposes of this Section, shall be deemed to include any period in
which Employee continues to receive cash payments from the Company pursuant to
the terms of Section 2(a)(ii) hereof) or at any time through December 31, 2006,
directly or indirectly solicit, or cause any other individual or entity to
directly or indirectly solicit, any individuals to leave the Company’s employ
for any reason or interfere in any other manner with the employment
relationships at the time existing between the Company and its current or
prospective employees.
     15. Mutual Non-Disparagement. Employee shall refrain from any disparaging
or negative statements or comments about the Company and its employees,
officers, directors, and stockholders including, without limitation, the
business, products, intellectual property, financial standing, future, or
employment/compensation/benefit practices of the Company and the Company agrees
to refrain from any disparaging or negative statements or comments about
Employee; provided, however, that the foregoing shall not be construed to
prevent any party hereto from testifying truthfully before any court, tribunal
or other legal proceeding or from responding truthfully as to factual matters to
queries initiated by third parties. Notwithstanding the foregoing, Employee
understands that the Company’s

-8-



--------------------------------------------------------------------------------



 



non-disparagement obligations under this section extend only to the Company’s
executive management team and directors and only for so long as each member
thereof is an employee or director of the Company, as the case may be.
     16. No Knowledge of Wrongdoing. Employee represents that he has no
knowledge of any wrongdoing involving improper or false claims against a federal
or state governmental agency, or any other wrongdoing that involves Employee or
other present or former Company employees.
     17. Tax Consequences. The Company makes no representations or warranties
with respect to the tax consequences of the payment of any sums to Employee
under the terms of this Agreement. Employee agrees and understands that he is
responsible for payment, if any, of local, state and/or federal taxes on the
sums paid hereunder by the Company and any penalties or assessments thereon.
Employee further agrees to indemnify and hold the Company harmless from any
claims, demands, deficiencies, penalties, assessments, executions, judgments, or
recoveries by any government agency against the Company for any amounts claimed
due, excepting therefrom the Company’s portion of the FICA tax, interest and
penalties thereon, on account of Employee’s failure to pay federal or state
taxes or damages sustained by the Company by reason of any such claims,
including reasonable attorneys’ fees.
     18. Costs. The Parties shall each bear their own costs, expert fees,
attorney fees and other fees incurred in connection with the preparation of this
Agreement.
     19. Indemnification. Except as provided otherwise herein, Employee agrees
to indemnify and hold harmless the Company from and against any and all loss,
costs, damages or expenses, including, without limitation, attorneys’ fees or
expenses incurred by the Company arising out of the breach of this Agreement by
Employee, or from any false representation made herein by Employee, or if
Employee’s independent consultant status is construed as that of an employee, or
from any action or proceeding which may be commenced, prosecuted or threatened
by Employee or for Employee’s benefit, upon Employee’s initiative, or with
Employee’s aid or approval, contrary to the provisions of this Agreement.
Employee further agrees that in any such action or proceeding, this Agreement
may be pled by the Company as a complete defense, or may be asserted by way of
counterclaim or cross-claim. Except as provided otherwise herein, the Company
agrees to indemnify and hold harmless the Employee from and against any and all
loss, costs, damages or expenses, including, without limitation, attorneys’ fees
or expenses incurred by the Employee arising out of the breach of this Agreement
by the Company.
     20. Arbitration. The Parties agree that any and all disputes arising out
of, or relating to, the terms of this Agreement, their interpretation, and any
of the matters herein released, shall be subject to binding arbitration in Santa
Clara County before the American Arbitration Association under its National
Rules for the Resolution of Employment Disputes. The Parties agree that the
prevailing party in any arbitration shall be entitled to injunctive relief in
any court of competent jurisdiction to enforce the arbitration award. The
Parties agree that the prevailing party in any arbitration shall be awarded its
reasonable attorney fees and costs. The Parties hereby agree to waive their
right to

-9-



--------------------------------------------------------------------------------



 



have any dispute between them resolved in a court of law by a judge or jury.
This section will not prevent either party from seeking injunctive relief (or
any other provisional remedy) from any court having jurisdiction over the
Parties and the subject matter of their dispute relating to Employee’s
obligations under this Agreement and the agreements incorporated herein by
reference.
     21. Authority. The Company represents and warrants that the undersigned has
the authority to act on behalf of the Company and to bind the Company and all
who may claim through it to the terms and conditions of this Agreement. Employee
represents and warrants that he has the capacity to act on his own behalf and on
behalf of all who might claim through him to bind them to the terms and
conditions of this Agreement. Each party warrants and represents that there are
no liens or claims of lien or assignments in law or equity or otherwise of or
against any of the claims or causes of action released herein.
     22. No Representations. Each party represents that it has had the
opportunity to consult with an attorney, and has carefully read and understands
the scope and effect of the provisions of this Agreement. In entering into this
Agreement, neither party has relied upon any representations or statements made
by the other party hereto which are not specifically set forth in this
Agreement.
     23. Severability. In the event that any provision, or any portion thereof,
becomes or is declared by a court of competent jurisdiction to be illegal,
unenforceable or void, this Agreement shall continue in full force and effect
without said provision or portion of said provision.
     24. Entire Agreement. This Agreement, the Confidentiality Agreement, the
Indemnification Agreement, and the Stock Option Agreements, represent the entire
agreement and understanding between the Company and Employee concerning the
subject matter contained herein and Employee’s relationship with the Company,
and supersedes and replaces any and all prior agreements and understandings
between the Parties concerning the subject matter herein and Employee’s
relationship with the Company.
     25. No Waiver. The failure of either party to insist upon the performance
of any of the terms and conditions in this Agreement, or the failure to
prosecute any breach of any of the terms and conditions of this Agreement, shall
not be construed thereafter as a waiver of any such terms or conditions. This
entire Agreement shall remain in full force and effect as if no such forbearance
or failure of performance had occurred.
     26. No Oral Modification. This Agreement may only be amended in a writing
signed by Employee and the Chief Executive Officer of the Company.
     27. Governing Law. This Agreement shall be construed, interpreted,
governed, and enforced in accordance with the laws of the State of California,
without regard to choice-of-law provisions. Employee hereby consents to personal
and exclusive jurisdiction and venue in the State of California.

-10-



--------------------------------------------------------------------------------



 



     28. Effective Date. This Agreement is effective after it has been signed by
both parties and after eight (8) days have passed following the date Employee
signed the Agreement (the “Effective Date”).
     29. Counterparts. This Agreement may be executed in counterparts, and each
counterpart shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned.
     30. Voluntary Execution of Agreement. This Agreement is executed
voluntarily and without any duress or undue influence on the part or behalf of
the Parties hereto, with the full intent of releasing all claims. The Parties
acknowledge that:
          (a) They have read this Agreement;
          (b) They have been represented in the preparation, negotiation, and
execution of this Agreement by legal counsel of their own choice or that they
have voluntarily declined to seek such counsel;
          (c) They understand the terms and consequences of this Agreement and
of the releases it contains; and
          (d) They are fully aware of the legal and binding effect of this
Agreement.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

-11-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have executed this Separation Agreement and
Mutual Release.
AMTEL CORPORATION

                Dated: 7-7-05  By:   /s/ George Perlegos         George
Perlegos        President and Chief Executive Officer     

           
Francis Barton, an individual
    Dated: 7-7-05  /s/ Francis Barton       Francis Barton           

[SIGNATURE PAGE TO SEPARATION AGREEMENT AND MUTUAL RELEASE]

 